CATES, Presiding Judge.
It appears from the judgment entry that appellant was born November 20, 1953. The offense was committed August 31, 1974.
The cause is remanded for a determination as to whether or not the appellant should be treated as a youthful offender. Michie’s Code T. 15, § 266(l)-(6).1
The circuit court is asked to notify us promptly by sending us a copy of its proceedings to be filed as a supplement to the record already before us.
Remanded with directions.
All the Judges concur.
Decision after remand, Ala.Cr.App., 339 So.2d 90.

. Act No. 77, July 22, 1975, lowers the age of majority. § 4 thereof expressly leaves the Youthful Offender Act unaffected.